Case 1:19-cv-06655-AKH Document 1-2. Filed 07/17/19. Page 1of1
Certificate of Registration |

   

Title

This Certificate issued under the seal of the Copyright.
Office in accordance.with title 17; United States Code,
attests that registration has been made for the work
identified below. The information on this certificate has
been made a pare of the Copyright Office records.

_ hae” States Register of Copyrights and Director

 

Registration Number

VA 2-147-182
Effective Date of Registration:
March 07, 2019

 

Title of Work:

Completion/Publication es

Year of. Completion:
- Date of Ist Publication:
Nation of 1%! Publication:

Author

August 01, 2018

Flower unicorn

 

2018

United States.

 

e Author:
Author Created:
Work made for hire:
Domiciled in:

Copyright Claimant

NINGBO MIZHIHE I&E CO.,LTD
2-D artwork

Yes

China

 

Copyright Claimant:

Certification

NINGBO MIZHIHE I&E CO.,LTD

ROOM 501,NO0.575,TIANTONGNAN ROAD, SHOUNAN

STREET, YINZHOU DISTRICT, NINGBO CITY,ZHEJIANG PROVINCE,
China

 

Name:
Date:
Applicant's Tracking Number:

SHU BU
March 07, 2019
Z201903019-B01

 

 

Page | of 1

 

 
